DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Interview
	The Examiner contacted Applicant’s representative by telephone and exchanged numerous emails over the time period of 2/7/2022 and 2/10/2022.  No agreement could be reached regarding the amendments proposed by Applicant’s representative.  The rejection below includes the Ekstrand prior art reference, which reads on the added limitations previously not supported by the parent application. 


Priority
	The Examiner notes that support is found in the 15/730,106 CIP application, but not in the 15/516,680 application (now abandoned).  Therefore, the effective filing date of the instant application is 10/11/2017.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 16 recite the limitation "news outlet".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (U.S. Patent Application Publication 2015/0312289) in further view of Levinson et al. (U.S. Patent Application Publication 2013/0005294).
Shen discloses providing a user, via said mobile device (see Paragraph 0014 for an external device), with a listing of one or more available media hosts (see Figures 1-2, Social Media Websites, such as YouTube®, Google+ and Paragraph 0048).
Shen also discloses allowing said user, via said mobile device, to select one or more available media hosts (see Figures 1-2, Social Media Websites in Paragraph 0024, wherein the web browser interface may enable the preselection of the one or more social media websites).
Shen also discloses associating said mobile device with said selected one or more desired media hosts, such that said selected one or more desired media hosts will be recipients of live stream video from said mobile device (see Paragraphs 0045-0050 for associating the device that will post videos by allowing the mobile device to select the social media websites that will receive the posted videos).
Shen also discloses allowing said user to live stream video, via said mobile device, and provide said live stream video to said selected one or more desired media hosts, wherein a host of said selected one or more desired media hosts is enabled to see Paragraphs 0045-0050 for the web browser may be provided with the external device, i.e., a smartphone, to make the preselection of one or more social media websites (video hosts), such as Google+ which provides the application ‘Hangout’ that allows users to video chat).
Shen fails to teach engaging in live two-way audio communications between said user and said host are communicated, via said mobile device (see Paragraph 0047 for engaging in live two-way audio communication in three different ways: 1) the mobile device 210 will capture the conversation using the microphone 218 on mobile device 210, 2) the interviewee’s mobile device 220 will capture the conversation between the user at mobile device 210 and transmit the audio to the mobile device 210, however because of the distance between mobile device 210 (person capturing the video), the interviewee’s mobile device 220 and mobile device 230 (reporter), the two-way audio may be difficult to hear, therefore 3) microphone of mobile device 230 (reporter) captures the two-way audio communications and transmits this audio to mobile device 210, thereby engaging in live two-way audio communication between the user and host, via mobile device 210 that receives and mixes the captured audio from mobile device 230), separate from, simultaneous with, and in addition to any audio associated with said live stream video and communicating any of said live two-way audio communications, via said mobile device, wherein said audio associated with said live stream video is captured, via said mobile device, via a microphone that is separate from a microphone the Examiner notes that the second and third methods of capturing live two-way audio communications above are separate from (different device/microphone capturing the audio), simultaneous with the news event occurring at the location and in addition to (mixed with) any audio associated with said live stream video and communicating any of said live-two way audio communications, wherein the user of mobile device 210, interviewee’s mobile device 220 and reporter’s mobile device 230 are all located at a crowded place).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the video sharing platform, as taught by Shen, using the audio communication functionality, as taught by Ekstrand, for the purpose of giving a feeling of an ambient situation although not obscuring the comments of the reporter (see Paragraph 0047 of Ekstrand).

	Referring to claim 2, Shen discloses that each of said news outlet is a news and/or media outlet (see Paragraphs 0052 and 0056).

	Referring to claim 3, Ekstrand discloses that said live two-way audio communications between said user and said host allow said host to direct said user as the Examiner notes the rejection of claim 1, which teaches that live two-way audio communications occurs between the user and interviewee and reporter, therefore this would allow the interviewee and/or reporter to direct the user to get a better angle of the event).

	Referring to claim 4, Shen discloses that said user may optionally establish one or more video hosts, to be associated with a particular event description or tag (see Paragraphs 0045-0050).

Referring to claim 5, Shen and Levinson disclose all of the limitations of claim 1, but fails to teach that selection of one or more desired media hosts by said user initiates an approval request to each of said selected one or more desired media hosts.
The Examiner takes Official Notice that when a user preselects social media websites to post videos, a user is required to log into each social media website account.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the video sharing platform, as taught by Shen and Levinson, using the user authentication functionality, as taught by the Examiner’s statement of Official Notice, for the purpose of assuring the proper user is posting videos to his/her social media website account.

	Referring to claim 6, Shen discloses allowing said user to capture video and provide said captured video to said selected one or more desired media hosts includes see Paragraphs 0045-0050).

	Referring to claim 7, Shen discloses allowing said selected one or more desired video hosts to provide said captured video to one or more subsequent users (see Paragraphs 0045-0050).

	Referring to claim 8, Shen discloses requiring said user to designate at least one categorization for said captured video, prior to capturing said video (see Paragraphs 0045-0050 and 0059).

	Referring to claim 9, Shen discloses allowing said selected one or more desired video hosts to provide said captured video to one or more subsequent viewers, based on said at least one categorization for said captured video (see Paragraphs 0045-0050 and 0059).

	Referring to claims 10 and 18, Shen discloses allowing said selected one or more desired video hosts to store said captured video (see Paragraphs 0045-0050 and 0059 for posting video to the social media websites, thereby storing the video at the social media website for later access).

	Referring to claims 11 and 16, see the rejection of claims 3 and 2, respectively.

see Paragraph 0047-0048 for the user using SnapChat, Facebook and Google+ which contain chat functionality and text posting abilities that can provided while a user is live streaming).
	
	Referring to claim 13, Shen discloses requiring said user to designate at least one categorization for said captured video, prior to capturing said video (see Paragraphs 0045-0050 for preselection/categorization of social media websites of different types (Facebook and SnapChat)).

	Referring to claims 14 and 19, Shen discloses identifying a geographic location where said video is captured and wherein said captured video is accessed, based on said at least one categorization for said captured video (see Paragraphs 0015, 0038, 0044-0045 and 0059).

	Referring to claim 15, see the rejection of claim 1 and further note that Shen discloses allowing said subsequent user to access, via said subsequent user device, said captured video, via said video host device associated with said at least one desired video host (see Paragraphs 0045-0050 for Google+ providing the application ‘Hangout’ that allows users to video chat), wherein said captured video is accessed, based on said at least one categorization for said captured video (see Paragraph 0059).  The Examiner further notes that First Responders (subsequent user) also receive the captured video from the Dispatcher (see Paragraph 0083 and 0100).

	Referring to claim 20, see the rejection of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


February 23, 2022